cen one aee e tmn nanan maa

r PS Tt |

\ May ‘
ne ee |

: getig
£ Moone

. i £

|
ORE |
© eC 2 7.200.. |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

City of Almaty, Kazakhstan and BTA
Bank JSC,

 

 

Plaintiffs, 15-CV-5345 (AJN)
ye ORDER

Mukhtar Ablyazov, Ilyas Khrapunov, and Triadou
SPV S.A,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

In light of the pending motion for judgment on the pleadings and motion to dismiss, the
Court hereby adjourns the briefing schedule for summary judgment and Daubert motions by
ninety days. Because the outcome of the pending motions may affect the nature and scope of the
forthcoming motions, it would be more efficient to brief those motions after the pending motions
are decided. Opening briefs are now due on April 16, 2020. Opposition briefs are now due on
June 4, 2020. Reply briefs are now due on July 2, 2020. There will be no further extensions of

this briefing schedule absent good cause.
SO ORDERED.
Dated: December? 2 , 2019 .
New York, New York de |

ALISONI. NATHAN
United States District Judge

om 12 21/4

 

 

 

 
